Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION- Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
1.  Claims 1, 2, 6, 8-10, 13, 16 and 70, drawn to a dehydrated, translucent placental tissue that comprises an intermediate layer (encompassing natural or synthetic layers) or Wharton’s jelly or both of these, classified in CPC subgroup C12N 5/0605.
2.  Claims 19, 21-24, 29, 41, 42, 44, 49, 52, 58, 60, 68, drawn to a method of making a dehydrated placental tissue, the method comprising two dehydration steps, one of which is air drying, or, the method comprising at least eight dehydration steps, each of which may be carried out with one or more of a wide variety of dehydration techniques, classified in CPC subgroup G01N 1/28.
3.  Claims 31-33, 57 and 75, drawn to a method of making a dehydrated placental tissue, by dehydrating it, rehydrating it and dehydrating it again, classified in G01N 1/28.
4.  Claim 69, drawn to a dehydrated placental tissue made by a method comprising two dehydration steps, one of which is air drying, classified in CPC subgroup C12N 5/0605.
5.  Claims 71-73, drawn to a method of treating a wound on a subject by applying to the wound a dehydrated, translucent placental tissue that comprises an intermediate layer (encompassing natural or synthetic layers) or Wharton’s jelly or both of these, classified in CPC subgroup A61K 35/50.
The inventions are independent or distinct, each from the other because:
Inventions 1 and 4 are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are each drawn to a different product, each of which has a different structure, as described above.  The product of Group 1 is a placental construct with an intermediate layer .
Inventions 2 and 3 and 5 are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are each drawn to a different method, each of which has different steps and techniques and numbers of steps and each of which uses different materials, as described above.  Groups 2 and 3 are methods of making different dehydrated placental tissue products; Group 5 is a method of treating a wound, which has a different function and effect.  Therefore, these inventions are patentably distinct.
Inventions 2 and 4 are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the product can be made by another method.  It can be made simply by letting a piece of placental tissue air dry.  Air drying once, rehydrating and air drying a second time yields the same result.  Therefore, these inventions are patentably distinct.
The product of Group 1 is not made by the method of Group 2.  Therefore, these inventions are patentably distinct.  
The products of Group 1 and Group 4 are not made by the method of Group 3.  Therefore, these inventions are patentably distinct.  
Inventions 1 and 5 are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the product can be used in another method.  It can be incorporated into nutraceutical preparations in the form of beverages and foods to improve .  
The product of Group 4 is not used in the method of Group 5.  Therefore, these inventions are patentably distinct.  
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/ subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

Species restrictions
This application contains claims directed to the following patentably distinct species. 
a) If Applicant elects Group 1, in the combination of claims 1 and 10, Applicant must elect whether the placental tissue comprises an intermediate layer or Wharton’s jelly or both of these.  If Applicant elects the intermediate layer, alone or in combination, Applicant must elect in claim 10 whether this intermediate layer has any thickness or a thickness of 1 – 400 microns.
b) If Applicant elects Group 1, in claim 2, in the first five lines, Applicant must elect the percentage of the placental tissue that pertains to one or more of steps (a) – (c).
c) If Applicant elects Group 1, in claim 2, Applicant must elect one or more of steps (a) – (c) that are the steps that are performed for considering the tissue to be translucent.  Applicant must indicate the exact number of items elected and the exact identity of each item elected.  
d) If Applicant elects Group 1, in claim 6, Applicant must elect the percentage of the tissue listed that has light transmission.
e) If Applicant elects Group 1, in claim 6, Applicant must elect whether the tissue is considered to be translucent at 60% light transmission or 80% light transmission or both of these.
f) If Applicant elects Group 1, in claim 6, for each percentage of light transmission that is elected and considered to be translucent, Applicant must elect the wavelength of light at which translucence is determined.  Applicant must indicate the exact number of items elected and the exact identity of each item elected.  
g) If Applicant elects Group 1, in the combination of claims 9, 13 and 16, Applicant must elect whether certain things are present (claim 9) or whether certain things are absent (claim 13) or 
	If Applicant elects claim 13, things are absent, Applicant must elect one or more than one of the items in claim 13.  Applicant must indicate the exact number of items elected and the exact identity of each item elected.  If Applicant elects that hemoglobin is absent, Applicant must elect one of the hemoglobin upper levels listed in the claim.
	If Applicant elects claim 16, the placental tissue is dry, Applicant must elect one of the criteria listed in the claim by which the placental tissue is considered to be dry.
h) If Applicant elects Group 2, in claim 22, Applicant must elect the number of steps that are present in the method.  How many dehydration steps are there?
i) If Applicant elects Group 2, in the combination of claims 23 and 24, for each dehydration step elected and present in the combination of claims 19 and 22, Applicant must elect the one or more dehydration techniques used in each step.  For each step, Applicant must indicate the exact number of items elected and the exact identity of each item elected.
j) If Applicant elects Group 2, in claim 29, Applicant must elect the exact number of times that the placental tissue is rehydrated.  Applicant must elect and indicate the exact places in the method at which the placental tissue is rehydrated.  Applicant must elect and indicate exactly between which exact steps the placental tissue is rehydrated.  These elections will be applied to claim 58, part (b), so that this step will be the same as, and therefore consistent with, claim 29.  
k) If Applicant elects Group 2, in claim 33, in the first five lines, Applicant must elect the percentage of the placental tissue that pertains to one or more of steps (a) – (e).
l) If Applicant elects Group 2, in claim 33, Applicant must elect one or more of steps (a) – (e) that are the steps that are performed for considering the tissue to be translucent.  Applicant must indicate the exact number of items elected and the exact identity of each item elected.  
m) If Applicant elects Group 2, in claim 33, Applicant must elect the percentage of light transmission at which the placental tissue is considered to be translucent- 60% or 80% or both 
n) If Applicant elects Group 2, in claim 33, for each percentage of light transmission that is elected and considered to be translucent, Applicant must elect the wavelength of light at which translucence is determined.  Applicant must indicate the exact number of items elected and the exact identity of each item elected.
o) If Applicant elects Group 2, in the combination of claims 42, 44, 49 and 68, Applicant must elect whether certain things are present (placental parts in claim 42 or intermediate layers in claim 44) or whether certain things are absent (claim 49) or whether the placental tissue is dry (claim 68).  Applicant must elect one of claims 42 or 44 or 49 or 68.
	If Applicant elects claim 42, placental parts are present, in claim 42, Applicant must elect one or more than one of the items in claim 42.  Applicant must indicate the exact number of items elected and the exact identity of each item elected.  
	If Applicant elects claim 44, intermediate layers or Wharton’s jelly or both of these two are present, in claim 44, Applicant must elect one or more than one of the items in claim 44.  Applicant must indicate the exact number of items elected and the exact identity of each item elected.  
	If Applicant elects claim 49, things are absent, Applicant must elect one or more than one of the items in claim 49.  Applicant must indicate the exact number of items elected and the exact identity of each item elected.  If Applicant elects that hemoglobin is absent, Applicant must elect one of the hemoglobin upper levels listed in the claim.
	If Applicant elects claim 68, the placental tissue is dry, Applicant must elect one of the criteria listed in the claim by which the placental tissue is considered to be dry.
p) If Applicant elects Group 2, in claim 52, Applicant must elect one or more than one of (a) – (c), the temperatures and pressures of the dehydration environment.  Applicant must indicate the exact number of items elected and the exact identity of each item elected.  
q) If Applicant elects Group 3, in claim 57, Applicant must elect whether the temperature is constant or whether the pressure is constant or both of these.

s) If Applicant elects Group 2, in claim 58, for each rehydration step in the method that was elected in (j) above, so that one consistent method will be examined, Applicant must indicate whether or not that step lasted for 1 – 72 hrs., or, for each single rehydration step, whether each single rehydration step lasted a different amount of time.
t) If Applicant elects Group 2, in claim 60, for each rehydration step elected in claim 29, Applicant must elect one or more than one of the liquids listed in claim 60.  For each rehydration step, Applicant must indicate exactly what the rehydration medium is, what all of the components in each rehydration medium are.
u) If Applicant elects Group 5, in the combination of claims 72 and 73, Applicant must elect one of the wounds listed in one of these claims that is treated.  
	The species are independent or distinct because each species has a different structure and different biological, chemical, laboratory and medical properties (different amounts of the placental tissue that are dehydrated, different techniques for determining whether or not the placental tissue is translucent, different amounts of the placental tissue that are translucent, different degrees of translucence at which the examined tissue is considered to be translucent, different techniques for determining translucence, different wavelengths of light at which translucence is measured, different cells and different tissues and different layers and different intermediate layers in the placental tissue specimen, different components in different amounts that are not present in the placental tissue specimen, different degrees of dryness of the placental tissue specimen, different number of dehydration steps, different dehydration techniques in each dehydration step, different time points with respect to the dehydration steps at which the placental tissue specimen is rehydrated, different temperatures and different atmospheric pressures at which the placental tissue is dehydrated, both either variable or 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1, 19, 31 and 71 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/ subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSANNE KOSSON whose telephone number is (571)272-2923.  The examiner can normally be reached on M,T,F-9-6:30;W-9-2:30;Th. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey, can be reached on 571 272 0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
	Also, as part of the current policy for increased Internet security, please fill out the electronic form PTO/SB/439 authorizing communication via the Internet, the link to which is http://www.uspto.gov/sites/default/files/documents/sb0439.pdf.  This form is a very brief and simple request.  Once the signed form is submitted online, it will become part of the PTO's image database (PAIR for Applicants) and nothing else need be filed.  The advantage of completing this form at this time is that, should Examiner find the claims allowable with an examiner’s amendment, Examiner will be able to send you the examiner’s amendment by e-mail, which would greatly expedite prosecution.  
/ROSANNE KOSSON/Primary Examiner, Art Unit 1655                                                                                                                                                                                                        2021-01-11